Exhibit 10.96
GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT is dated as of December 31, 2012, but made effective as
of January 16, 2013 (together with any amendments or modifications hereto in
effect from time to time, the “Guaranty”), and is made by Steel Vault Security,
LLC, a Florida limited liability company, MicroFluidic Systems, a California
corporation, VeriGreen Energy Corporation, a Florida corporation, Steel Vault
Corporation, a Delaware corporation, IFTH NY Sub, Inc., a New York corporation,
and IFTH NJ Sub, Inc., a New Jersey corporation (each of them individually
referred to as a “Guarantor” and all of them collectively referred to as the
“Guarantors”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands
limited partnership (“TCA”).


WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between PositiveID Corporation, a Delaware corporation (“PSID”) and TCA (the
“Purchase Agreement”), PSID has agreed to issue to TCA and TCA has agreed to
purchase from PSID certain senior secured, convertible, redeemable debentures
(the “Debenture”), as more specifically set forth in the Purchase Agreement; and
 
WHEREAS, in order to induce TCA to purchase the Debenture, and with full
knowledge that TCA would not purchase the Debenture without this Guaranty, each
of the Guarantors has agreed to execute and deliver this Guaranty to TCA, for
the benefit of TCA, as security for the “Liabilities” (as hereinafter defined);
and
 
WHEREAS, each of the Guarantors is a wholly-owned subsidiary of PSID and will
substantially benefit from TCA’s purchase of the Debenture;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:


1.            LIABILITIES GUARANTEED.


Guarantors, jointly and severally (if more than one), hereby guarantee and
become surety to TCA for the full, prompt and unconditional payment of the
Liabilities, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by PSID
under the Purchase Agreement and the other Transaction Documents. This Guaranty
is a primary obligation of each of the Guarantors and shall be a continuing
inexhaustible Guaranty.  This is a guaranty of payment and not of
collection.  TCA may require Guarantors, or any one of them, to pay and perform
its liabilities and obligations under this Guaranty and may proceed immediately
against any of the Guarantors without being required to bring any proceeding or
take any action against PSID or any other Person prior thereto; the liability of
each Guarantor hereunder being independent of and separate from the liability of
PSID, any other Person, and the availability of other collateral security for
the Debenture and the other Transaction Documents.
 
 
1

--------------------------------------------------------------------------------

 


2.            DEFINITIONS.


All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.  In addition to the
capitalized terms defined in the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Guaranty, the
meaning of such term as defined in this Guaranty shall control for purposes of
this Guaranty):


2.1.          “Liabilities” means, collectively: (i) the repayment of all sums
due under the Debenture (and all extensions, renewals, replacements, future
advances and amendments thereof) and the other Transaction Documents; and (ii)
the performance and observance of all terms, conditions, covenants,
representations and warranties set forth in all of the Transaction Documents.


3.            REPRESENTATION AND WARRANTIES.  Each Guarantor represents and
warrants to TCA as follows:


3.1.          Organization, Powers.  Guarantor: (i) is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the Laws of its state of incorporation or organization; (ii) has
the power and authority to own its properties and Assets and to carry on its
business as now being conducted and as now contemplated; and (iii) has the power
and authority to execute, deliver and perform (and the officer, manager or
member, as applicable, executing this Guaranty on behalf of Guarantor has been
duly authorized to so act and execute this Guaranty on behalf of the Guarantor),
and by all necessary action has authorized the execution, delivery and
performance of, all of its obligations under this Guaranty and any other
Transaction Documents to which it is a party.


3.2.          Execution of Guaranty.  This Guaranty, and each other Transaction
Document to which Guarantor is a party, have been duly executed and delivered by
Guarantor.  Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate in any
material respects any provision of any Law, any Judgment, or any provision of
any Contract or other instrument to which Guarantor is a party or by which
Guarantor or any of its properties or Assets are bound; (ii) result in the
creation or imposition of any Encumbrance of any nature on any Assets of
Guarantor, other than the liens created by the Transaction Documents; and (iii)
require any Consent from, exemption of, or filing or registration with, any
Governmental Authority or any other Person.


3.3.          Obligations of Guarantor.  This Guaranty and each other
Transaction Document to which Guarantor is a party are the legal, valid and
binding obligations of Guarantor, enforceable against Guarantor in accordance
with their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws or equitable principles relating to or affecting
the enforcement of creditors’ rights generally. The purchase of the Debenture by
TCA and the assumption by Guarantor of its obligations hereunder and under any
other Transaction Document to which Guarantor is a party will result in material
benefits to Guarantor.  This Guaranty was entered into by Guarantor for
commercial purposes.
 
 
2

--------------------------------------------------------------------------------

 


3.4.          Litigation.  There is no material Proceeding at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
Guarantor, threatened, against or affecting Guarantor or any of its properties,
assets or rights which, if adversely determined,  would materially impair or
affect: (i) the value of any collateral securing the Liabilities; (ii)
Guarantor’s right to carry on its business substantially as now conducted (and
as now contemplated); (iii) Guarantor’s financial condition; (iv) Guarantor’s
capacity to consummate and perform its obligations under this Guaranty or any
other Transaction Document to which Guarantor is a party; or (v) or otherwise
cause a Material Adverse Effect.


3.5.          No Defaults.  Guarantor is not in material default beyond the
expiration of any applicable grace or cure periods, in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained herein or in any Contract or other instrument to which Guarantor is a
party or by which Guarantor or any of its properties or Assets are bound.


3.6.          No Untrue Statements.  To the knowledge of Guarantor, no
Transaction Document or other document, certificate or statement furnished to
TCA by or on behalf of PSID or Guarantor contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading.  Guarantor acknowledges
that all such statements, representations and warranties shall be deemed to have
been relied upon by TCA as an inducement to purchase the Debenture.


4.            NO LIMITATION OF LIABILITY.


4.1.          Each Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, each Guarantor consents and agrees that TCA may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness of this Guaranty: (i)
change the manner, place or terms of payment of (including, without limitation,
any increase or decrease in the principal amount of the Liabilities or the
interest rate), and/or change or extend the time for payment of, or renew,
supplement or modify, any of the Liabilities, any security therefor, or any of
the Transaction Documents evidencing same, and the Guaranty herein made shall
apply to the Liabilities and the Transaction Documents as so changed, extended,
renewed, supplemented or modified; (ii) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner and in any order, any property
securing the Liabilities; (iii) supplement, modify, amend or waive, or enter
into or give any agreement, approval, waiver or consent with respect to, any of
the Liabilities, or any part thereof, or any of the Transaction Documents, or
any additional security or guaranties, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (iv) exercise or
refrain from exercising any rights against PSID or other Persons (including any
Guarantor) or against any security for the Liabilities; (v) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Transaction Documents or the Liabilities, or any part thereof;
(vi) accept partial payments on the Liabilities; (vii) receive and hold
additional security or guaranties for the Liabilities, or any part thereof;
(viii) release, reconvey, terminate, waive, abandon, fail to perfect,
subordinate, exchange, substitute, transfer and/or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as TCA, in its sole and absolute discretion, may determine; (ix) add,
release, settle, modify or discharge the obligation of any maker, endorser,
guarantor, surety, obligor or any other Person who is in any way obligated for
any of the Liabilities, or any part thereof; (x) settle or compromise any
Liabilities, whether in a Proceeding or not, and whether voluntarily or
involuntarily, dispose of any security therefor (with or without consideration
and in whatever manner TCA deems appropriate), and subordinate the payment of
any of the Liabilities, whether or not due, to the payment of liabilities owing
to creditors of PSID other than TCA and any Guarantor; (xi) consent to the
merger, change or any other restructuring or termination of the corporate
existence of PSID or any other Person, and correspondingly restructure the
Liabilities, and any such merger, change, restructuring or termination shall not
affect the liability of any Guarantor or the continuing effectiveness hereof, or
the enforceability hereof with respect to all or any part of the Liabilities;
(xii) apply any sums it receives, by whomever paid or however realized, to any
of the Liabilities and/or (xiii) take any other action which might constitute a
defense available to, or a discharge of, PSID or any other Person (including any
Guarantor) in respect of the Liabilities.
 
 
3

--------------------------------------------------------------------------------

 


4.2.          The invalidity, irregularity or unenforceability of all or any
part of the Liabilities or any Transaction Document, or the impairment or loss
of any security therefor, whether caused by any action or inaction of TCA, or
otherwise, shall not affect, impair or be a defense to any Guarantor’s
obligations under this Guaranty.


4.3.          Upon the occurrence and during the continuance of any Event of
Default, TCA may enforce this Guaranty independently of any other remedy,
guaranty or security TCA at any time may have or hold in connection with the
Liabilities, and it shall not be necessary for TCA to marshal assets in favor of
PSID, any other guarantor of the Liabilities or any other Person or to proceed
upon or against and/or exhaust any security or remedy before proceeding to
enforce this Guaranty.  Each Guarantor expressly waives any right to require TCA
to marshal assets in favor of PSID or any other Person, or to proceed against
PSID or any other guarantor of the Liabilities or any collateral provided by any
Person, and agrees that TCA may proceed against any obligor (including any
Guarantor) and/or the collateral in such order as TCA shall determine in its
sole and absolute discretion.  TCA may file a separate action or actions against
Guarantors, or any one or more of them, whether action is brought or prosecuted
with respect to any security or against any other Person, or whether any other
Person is joined in any such action or actions.  Each Guarantor agrees that TCA
and PSID may deal with each other in connection with the Liabilities or
otherwise, or alter any contracts or agreements now or hereafter existing
between them, in any manner whatsoever, all without in any way altering or
affecting the security of this Guaranty.
 
 
4

--------------------------------------------------------------------------------

 


4.4.          Each Guarantor expressly waives, to the fullest extent permitted
by applicable law, any and all defenses which such Guarantor shall or may have
as of the date hereof arising or asserted by reason of: (i) any disability or
other defense of PSID, or any other guarantor for the Liabilities, with respect
to the Liabilities; (ii) the unenforceability or invalidity of any security for
or guaranty of the Liabilities or the lack of perfection or continuing
perfection or failure of priority of any security for the Liabilities; (iii) the
cessation for any cause whatsoever of the liability of PSID, or any other
guarantor of the Liabilities (other than by reason of the full payment and
performance of all Liabilities (other than contingent indemnification
obligations)); (iv) any failure of TCA to marshal assets in favor of PSID or any
other Person; (v) any failure of TCA to give notice of sale or other disposition
of collateral to PSID or any other Person or any defect in any notice that may
be given in connection with any sale or disposition of collateral; (vi) any
failure of TCA to comply with applicable laws in connection with the sale or
other disposition of any collateral or other security for any Liabilities,
including, without limitation, any failure of TCA to conduct a commercially
reasonable sale or other disposition of any collateral or other security for any
Liabilities; (vii) any act or omission of TCA or others that directly or
indirectly results in or aids the discharge or release of PSID or any other
guarantor of the Liabilities, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of TCA to file or enforce a claim in any bankruptcy or other proceeding
with respect to any Person; (x) the election by TCA, in any bankruptcy
proceeding of any Person, of the application or non-application of Section
1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of credit or
the grant of any lien under Section 364 of the United States Bankruptcy Code;
(xii) any use of collateral under Section 363 of the United States Bankruptcy
Code; (xiii) any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any Person; (xiv) the
avoidance of any lien or security interest in favor of TCA for any reason; (xv)
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any Person,
including without limitation any discharge of, or bar or stay against
collecting, all or any of the Liabilities (or any interest thereon) in or as a
result of any such proceeding; or (xvi) any action taken by TCA that is
authorized by this Section or any other provision of any Transaction Document.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Liabilities, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Liabilities.


4.5.          This is a continuing guaranty and shall remain in full force and
effect as to all of the Liabilities until such date as all amounts owing by PSID
to TCA shall have been indefeasibly paid in full in cash and all commitments of
TCA to purchase any securities under the Purchase Agreement or to otherwise
advance any funds to PSID have terminated or expired and all obligations of PSID
with respect to any of the Liabilities shall have terminated or expired (such
date is referred to herein as the “Termination Date”).


5.            LIMITATION ON SUBROGATION. Until the Termination Date, each
Guarantor waives any present or future right to which Guarantor is or may become
entitled to be subrogated to TCA’s rights against PSID or to seek contribution,
reimbursement, indemnification, payment or the like, or participation in any
claim, right or remedy of TCA against PSID or any security which TCA now has or
hereafter acquires, whether or not such claim, right or remedy arises under
contract, in equity, by statute, under common law or otherwise.  If,
notwithstanding such waiver, any funds or property shall be paid or transferred
to any Guarantor on account of such subrogation, contribution, reimbursement, or
indemnification at any time when all of the Liabilities have not been paid in
full, each Guarantor shall hold such funds or property in trust for TCA and
shall forthwith pay over to TCA such funds and/or property to be applied by TCA
to the Liabilities.
 
 
5

--------------------------------------------------------------------------------

 


6.            COVENANTS.


6.1.          Financial Statements; Compliance Certificate.  If at any time
while the SPA is in effect, any of the Guarantors does not consolidate its
financial statements with PSID, then no later than ten (10) days after written
request therefore from TCA, each such Guarantor shall deliver to TCA: (a)
financial statements disclosing all of Guarantor’s Assets, liabilities, net
worth, income and contingent liabilities, all in reasonable detail and in form
acceptable to TCA, signed by Guarantor, and certified by Guarantor to TCA to be
true, correct and complete; and (b) complete copies of federal tax returns,
including all schedules, each of which shall be signed and certified by
Guarantor to be true and complete copies of such returns.  In addition, at any
time upon written requested from TCA, each Guarantor shall promptly deliver to
TCA such other information respecting the Guarantor as TCA may from time to time
reasonably request.


6.2.          Subordination of Other Debts.  Each Guarantor hereby subordinates
the obligations now or hereafter owed by PSID to Guarantor (“Subordinated Debt”)
to any and all obligations of PSID to TCA now or hereafter existing while this
Guaranty is in effect, and hereby agrees that Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to Guarantor, through error or otherwise,
shall immediately be forwarded to TCA by Guarantor, properly endorsed to the
order of TCA, to apply to the Liabilities.


6.3.          Security for Guaranty.  All obligations and liability of each
Guarantor evidenced by this Guaranty is also secured by all of the Assets and
property of each Guarantor pursuant to that certain Security Agreement by and
between each of the Guarantors and TCA made of even date herewith (the “Security
Agreement”). All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in the Security Agreement
or any other Transaction Documents to which any Guarantor is a party which are
to be kept and performed by any Guarantor are hereby made a part of this
Guaranty to the same extent and with the same force and effect as if they were
fully set forth herein, and each Guarantor covenants and agrees to keep and
perform them, or cause them to be kept or performed, strictly in accordance with
their terms.


7.            EVENTS OF DEFAULT.


Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:


7.1.          Non-payment when due, and after all applicable grace periods, of
any sum required to be paid to TCA under any of the Transaction Documents or of
any of the other Liabilities;


7.2.          A breach by any Guarantor of any other term, covenant, condition,
obligation or agreement under this Guaranty;
 
 
6

--------------------------------------------------------------------------------

 


7.3.         Any representation or warranty made by any Guarantor in this
Guaranty or under the Purchase Agreement or any other Transaction Documents
shall prove to be false, incorrect or misleading in any material respect as of
the date when made;


7.4.         A default by PSID or any Guarantor, after all applicable grace or
notice periods, under any of the Transaction Documents; or


7.5.         The occurrence of any of the following events: (i) any Guarantor
makes an assignment for the benefit of creditors; (ii) any order or decree is
rendered by a court which appoints or requires the appointment of a receiver,
liquidator or trustee for any Guarantor, and the order or decree is not vacated
within thirty (30) days from the date of entry thereof; (iii) any order or
decree is rendered by a court adjudicating any Guarantor insolvent, and the
order or decree is not vacated within thirty (30) days from the date of entry
thereof; (iv) any Guarantor files a petition in bankruptcy under the provisions
of any bankruptcy law or any insolvency act; (v) any Guarantor admits, in
writing, its inability to pay its debts as they become due; (vi) a proceeding or
petition in bankruptcy is filed against any Guarantor and such proceeding
or  petition is not dismissed within thirty (30) days from the date it is filed;
or (vii) any Guarantor files a petition or answer seeking reorganization or
arrangement under the bankruptcy laws or any law or statute of the United States
or any state.


8.            REMEDIES.


8.1.         Upon an Event of Default, all liabilities and obligations of
Guarantors, and each one of them, hereunder shall become immediately due and
payable without demand or notice and, in addition to any other remedies provided
by law or in equity, TCA may:


8.1.1.          Enforce the obligations of Guarantors, and each one of them,
under this Guaranty.


8.1.2.          To the extent not prohibited by and in addition to any other
remedy provided by law or equity, setoff against any of the Liabilities any sum
owed by TCA in any capacity to any Guarantor whether due or not.


8.1.3.          Perform any covenant or agreement of any Guarantor in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as TCA may reasonably deem expedient.  Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by TCA in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof.  Any
such action by TCA shall not be deemed to be a waiver or release of any
Guarantor hereunder and shall be without prejudice to any other right or remedy
of TCA.


8.2.          Settlement of any claim by TCA against PSID, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by PSID or any other obligated Person and legally retained by TCA
in connection with the settlement (unless otherwise provided for herein).
 
 
7

--------------------------------------------------------------------------------

 


9.             MISCELLANEOUS.


9.1.          Disclosure of Financial Information.  TCA is hereby authorized to
disclose any financial or other information about any Guarantor to any
Governmental Authority having jurisdiction over TCA or to any present, future or
prospective participant or successor in interest in the Debenture.  The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about Guarantor.


9.2.          Remedies Cumulative.  The rights and remedies of TCA, as provided
herein and in any other Transaction Document, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon TCA at law or in equity.  The
failure, at any one or more times, of TCA to exercise any such right or remedy
shall in no event be construed as a waiver or release thereof.  TCA shall have
the right to take any action it deems appropriate without the necessity of
resorting to any collateral securing this Guaranty.


9.3.          Integration.  This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transaction
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.


9.4.          Attorneys’ Fees and Expenses.  If TCA retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Transaction Documents, or on account of any matter involving this
Guaranty, or for examination of matters subject to TCA’s approval under the
Transaction Documents, all costs of suit and all reasonable attorneys’ fees and
such other reasonable expenses so incurred by TCA shall forthwith, on demand,
become due and payable and shall be secured hereby.


9.5.          No Implied Waiver.  TCA shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by TCA, and then only to the extent specifically
set forth therein.  A waiver in one event shall not be construed as continuing
or as a waiver of or bar to such right or remedy on a subsequent event.


9.6.          Waiver.  Except as otherwise provided herein or in any of the
Transaction Documents, each Guarantor waives notice of acceptance of this
Guaranty and notice of the Liabilities and waives notice of default,
non-payment, partial payment, presentment, demand, protest, notice of protest or
dishonor, and all other notices to which each Guarantor might otherwise be
entitled or which might be required by law to be given by TCA.  Each Guarantor
waives the right to any stay of execution and the benefit of all exemption laws,
to the extent permitted by law, and any other protection granted by law to
guarantors, now or hereafter in effect with respect to any action or proceeding
brought by TCA against it. Each Guarantor irrevocably waives all claims of
waiver, release, surrender, alteration or compromise and the right to assert
against TCA any defenses, set-offs, counterclaims, or claims that any Guarantor
may have at any time against PSID or any other party liable to TCA.
 
 
8

--------------------------------------------------------------------------------

 


9.7.          No Third Party Beneficiary.  Except as otherwise provided herein,
Guarantors and TCA do not intend the benefits of this Guaranty to inure to any
third party and no third party (including PSID) shall have any status, right or
entitlement under this Guaranty.


9.8.          Partial Invalidity.  The invalidity or unenforceability of any one
or more provisions of this Guaranty shall not render any other provision invalid
or unenforceable.  In lieu of any invalid or unenforceable provision, there
shall be added automatically a valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.


9.9.          Binding Effect.  The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantors, or any one of them, without the prior
written consent of TCA, and any such assignment or attempted assignment by any
Guarantor shall be void and of no effect with respect to the TCA.


9.10.        Modifications.  This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.


9.11.        Sales or Participations.  TCA may from time to time sell or assign,
in whole or in part, or grant participations in the Debenture and/or the
obligations evidenced hereby and thereby.  Any such assignment or grant of
participations to an Affiliate of TCA shall not require the Guarantors’ consent
or approval; provided, however, upon any such assignment or grant, TCA shall use
its good faith efforts to deliver a written notice of such assignment to the
Guarantors, provided that failure to deliver any such written notice shall not
impair, negate or otherwise adversely affect any of TCA’s rights or remedies
under any of the Transaction Documents.  Any such assignment to any other Person
who is not an Affiliate of TCA shall require the prior written consent of the
Guarantors, which consent shall not be unreasonably withheld, conditioned or
delayed.  The holder of any such sale, assignment or participation, if the
applicable agreement between TCA and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of TCA (to the extent of
such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to Guarantors (to the extent of such holder’s
interest or participation), in each case as fully as though Guarantors were
directly indebted to such holder.  TCA may in its discretion give notice to
Guarantors of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of TCA’s or such holder’s rights
hereunder.


9.12.        Jurisdiction.  Each Guarantor hereby consents that any action or
proceeding against him be commenced and maintained in Clark County, State of
Nevada by service of process on them; and each Guarantor agrees that the courts
of such County shall have jurisdiction with respect to the subject matter hereof
and the person of each Guarantor and all collateral securing the obligations of
each Guarantor, provided, however, that nothing herein shall prevent TCA from
bringing suit or taking legal action in any other jurisdiction.  Each Guarantor
agrees not to assert any defense to any action or proceeding initiated by TCA
based upon improper venue or inconvenient forum.
 
 
9

--------------------------------------------------------------------------------

 


9.13.        Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:


If to the Guarantors:                                            c/o PositiveID
Corporation
1690 S. Congress Ave., Suite 201
Delray Beach, FL 33445
Attn: Mr. William Caragol, CEO
Telephone: (561) 805-8009
Facsimile: (561) 805-8001
E-Mail: bcaragol@positiveidcorp.com


With a copy to:                                                    Tammy Knight,
Esq.
Holland & Knight, LLP
515 E. Las Olas Blvd., Suite 1200
Ft. Lauderdale, FL 33301
Telephone: (954) 468-7939
Facsimile: (954) 463-2030
E-Mail: Tammy.Knight@hklaw.com


If to TCA:                                                             TCA
Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                    David Kahan,
P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by FedEx,
UPS or other nationally recognized overnight courier service, next business
morning delivery, then one (1) business day after deposit of same in a regularly
maintained receptacle of such overnight courier; or (iii) if hand delivered,
then upon hand delivery thereof to the address indicated on or prior to 5:00
p.m., EST, on a business day.  Any notice hand delivered after 5:00 p.m., EST,
shall be deemed delivered on the following business day.  Notwithstanding the
foregoing, notice, consents, waivers or other communications referred to in this
Guaranty may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation from the receiving
party) that the notice has been received by the other party.
 
 
10

--------------------------------------------------------------------------------

 


9.14.        Governing Law.  This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of Nevada without reference to
conflict of laws principles.


9.15.        Joint and Several Liability.  The word “Guarantor” or “Guarantors”
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several.  The liability of Guarantors shall also be joint and
several with the liability of any other guarantor under any other guaranty.


9.16.        Continuing Enforcement.  If, after receipt of any payment of all or
any part of the Liabilities, TCA is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and each Guarantor shall be
liable for, and shall indemnify, defend and hold harmless TCA with respect to
the full amount so surrendered.  The provisions of this Section shall survive
the termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation or redemption of the Debenture,
this Guaranty or any other Transaction Document, the release of any security
interest, lien or Encumbrance securing the Liabilities or any other action which
TCA may have taken in reliance upon its receipt of such payment.  Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.


9.17.       WAIVER OF JURY TRIAL.  EACH GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY TCA OR ANY GUARANTOR ON OR WITH RESPECT TO THIS
GUARANTY OR ANY OTHER TRANSACTION DOCUMENT OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY.  TCA AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
INTELLIGENTLY, AND WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING.  FURTHER, EACH GUARANTOR WAIVES ANY RIGHT THEY MAY
HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL,
EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION
TO, ACTUAL DAMAGES.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS GUARANTY AND THAT TCA WOULD NOT PURCHASE
THE NOTE IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
GUARANTY.


[Signatures on the following page]
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has duly
executed and delivered this Guaranty Agreement as of the day and year first
above written.
 

STEEL VAULT SECURITY, LLC   MICROFLUIDIC SYSTEMS               By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 

VERIGREEN ENERGY CORPORATION    STEEL VAULT CORPORATION                        
  By: /s/ William Caragol   By: /s/ William Caragol   Name:  William Caragol   
Name: William Caragol   Title:  President    Title: President  

 
 

IFTH NY SUB, INC.    IFTH NJ SUB, INC.                           By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 
 
12